ACCEPTED
08-21-00005-CR

10/29/2021 1:20 PM

ATTORNEYS AND COUNSELORS AT LAW ELIZABETH G. FLORES

~ a
BY, BLIZZARD & ZIMMERMAN —_S6#T#cOURTO Abpea

October 29, 2021
FILED IN

«ps . . . 8th COURT OF APPEALS
Certified Mail Receipt #: 7020 1290 0000 7642 7856 EL PASO, TEXAS

Miguel Angel Fierro, # 02333441 10/29/2021 2:20:45 PM
C/O Tulia Unit ELIZABETH G. FLORES
4000 TX-86 Clerk

Tulia, TX 79088

Re: Miguel Angel Fierro vs. The State of Texas; Appeal No. 08-21-00005-CR

Dear Mr. Fierro:

Enclosed please find a copy of the judgment and memorandum opinion of the Eighth Court of
Appeals at El Paso dismissing your appeal.

You have options, including the nght to file a petition for discretionary review (“PDR”) with the
Texas Court of Criminal Appeals under Rule 68 of the Texas Rules of Appellate Procedure. However, my
appointment does not include filing a PDR. If you wish to file a PDR, you may hire an attorney to do so, or
file it pro se, meaning on your own. You must file the PDR within 30 days of the date of the Court of
Appeals judgment; therefore, your PDR is due November 29, 2021.

 

You may request within that 30-day window an extension to file the PDR, which is usually granted
by the Court. Enclosed, you will also find a Motion for Extension that you can fill out and mail to the Texas
Court of Criminal Appeals for that purpose.

Please recall my June 10, 2021 letter contained complete copies of both the Reporter’s Record and
the Clerk’s Record in your case.

Again, please note that the Petition for Discretionary Review is due in the Court of Criminal
Appeals 30 days from the date of the issuance of the opinion enclosed, i.c., November 29, 2021. Let me
know if you have any questions.

Respectfully,

ae

Dax Pueschel

a. Dicken
Enclosures Sarah Durham

/yc Associate Attorney
SBOT: 24116309

44] Butternut - Abilene TX 79602 P: 325.676.1000 F: 325.455.8842
Jacob Blizzard - jacob._blizzard@blizzardlawfirm.com | Matt Zimmerman - mattzimmerman@blizzardlawtirm.com
Dax Pueschel - dax@pblizzardlawfirm.com | Sarah Durham - sarah@blizzardlawfirm.com
Morgan Walker - morgan@blizzardlawfirm.com | www_blizzardlawfirm.com

CLERK
 

BLIZZARD & ZIMMERMAN
ATTORNEYS AND COUNSELORS AT LAW
44] BUTTERNUT

ABILENE, TX 79602

 

     

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT

a [Wee Va slenms eee
Se TETAS eel eee gi Ee ee

wes

7020 1290 OOOO 7b¥e 7856

     

   

Miguel Angel Fierro, # 02333441
C/O Tulia Unit

A000 TX-86

Tulia, TX 79088

U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

  

 

 

 
    
 
   
 
   
 
    
  
   
  
 

 

 

 

 

 

 

   
 

  
 

 

  
  
  

a Domestic Mail Only
aa memes MULereCeMMMUra Melt a tera eweT www.usps.com™,
. : A ti.
mu © re Iw f=
[Certified Mail Fee
1
~ extra Services & Feds (chock baw, add foo as appropriata)
Oo [Return Recelpt (hardcopy) 9
oO C)Return Recelpt (electronic) 0S Postmark
oO [1 Certtfied Mall Restricted Delivery $_ ee | Here
Co | ClAdutt signature Required $
(JAdutt Signature Restricted Dallvery $-
CD |Postage :
ris rae =)
ry |fota Postage and Fees QQ
of _ ge
Bypal %,
ru Eo | lili Unite ~
oO ide) hy OF 1 BGx
"1 Cily, Slate . 8 e
te, ZIP ~ :
" Ulia 9D

 

 
   

   

PS Form 3800, April 2015 PSN 7520-02-000-9047 See Reverse for Instructions

 

  

<5 POS;
e 1G
i —— —
2
O72

. $007.08

3 E 00020448 12 OCT 29 2024
E MAILED FROM ZIP CODE7 9602

LEGAL MAIL

 
m@ Complete items 1, 2, and 3.
. ™@ Print your name and address on the reverse
so that we can return the card to you.
' @ Attach this card to the back of the mailpiece,
or on the front if space-permits.

A, Signature

D Agent
X i Addressee
B. Recelved by (Printed Name) GC. Date of Delivery

 

 

 

1. Article Addressed to:

pniguel Augel Fievro 0243 244|
Qlo Tulia Unt
Upvo Ty¥- 8%
Tula, 1 x T9088

9590 9402 7000 1225 2110 56

D. Is delivery address different from item 1? C) Yes
\f YES, enter delivery address below: {0 No

 

 

 

 

2. Article Number (Transfer from service label)

7020 1290 OO00 ?b4¥e ?65b

 

3. Service Type C1 Priority Mall Express®

0 Adult Signature O Registered Mail™

© Adult Signature Restricted Delivery D Registered Mall Restricted
ertified Mall® Delivery

D Certified Malt Restricted Delivery Signature Confirmatlon™

O Collect on Delivery O Signature Confirmation

C1 Collect on Delivery Restricted Delivery Restricted Delivery

77 tneswene Mall

vail Restricted Delivery
10)

 

 

" PS Form 3811, July 2020 PSN 7530-02-000-9053

eo i

Domestic Return Receipt ;

 
on the date and to the persons listed below. The rules governing

Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system

certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Jacob Blizzard on behalf of Dax Pueschel

Bar No. 24

108908

Jacob.Blizzard@blizzardlawfirm.com
Envelope ID: 58678891
Status as of 10/29/2021 2:49 PM MST

Associated Case Party: MiguelAngelFierro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Dax Pueschel dax@blizzardlawfirm.com 10/29/2021 1:20:45 PM | SENT
Sarah Durham sarah@blizzardlawfirm.com 10/29/2021 1:20:45 PM | SENT
Yazmin Flores yazmin@blizzardlawfirm.com | 10/29/2021 1:20:45 PM | SENT
Morgan Walker morgan@blizzardlawfirm.com | 10/29/2021 1:20:45 PM | SENT
Associated Case Party: The State of Texas

Name BarNumber | Email TimestampSubmitted | Status
Britt Lindsey lindseyb@taylorcountytexas.org | 10/29/2021 1:20:45 PM | SENT